Citation Nr: 1445159	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-49 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Cosusnel

INTRODUCTION

The Veteran served on active duty from April 1964 to May 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a TDIU.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2014 Travel Board hearing, the transcript of which is included in Virtual VA. 

Subsequent to the issuance of the February 2014 Supplemental Statement of the Case, the Veteran submitted additional pertinent evidence in April 2014, for which a waiver of initial RO consideration was not provided.  However, as the issue on appeal is being remanded, the RO will have an opportunity to review the evidence before a final decision is rendered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to continue employment as a teacher due to his service-connected disabilities.  He is currently service-connected for the following disabilities: coronary artery disease (CAD), rated as 60 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; seizure disorder, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling; and left upper extremity peripheral neuropathy, rated as 10 percent disabling.  The Veteran's combined disability rating (90 percent) meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA general examination in May 2010 to assist in determining whether his service-connected disabilities rendered him unable to obtain substantially gainful employment.  The VA examiner reviewed the claims file and opined that the Veteran could function in a sedentary-type of employment.   The Board notes that at the time of the May 2010 VA examination, the Veteran had not yet been granted service connection for PTSD.  Accordingly, this opinion is not adequate on the issue of a TDIU as all of the Veteran's current disabilities were not considered at that time.

The Veteran submitted a May 2010 statement from Dr. A.K., one of the Veteran's treating physicians.  In his statement, Dr. A.K. noted that the Veteran suffered from multiple chronic disease processes and it was advisable for him to pursue retirement due to his health.  The Board finds that this statement, rendered without any supporting rationale or a description of the "chronic disease processes," is of no probative value on the issue of entitlement to a TDIU.  

In September 2012, the Veteran was afforded a VA PTSD examination and a VA general medical examination.  The examiner stated that limitations related to the Veteran's service-connected disabilities were as follows: seizure disorder, mild limitations; diabetes mellitus, no limitations; peripheral neuropathy of the upper extremities, no limitations; peripheral neuropathy of the lower extremities, mild limitations; CAD, moderate limitations related to dyspnea and fatigue; and PTSD, limitations were noted to manifest occupational and social impairment which decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The Board finds the September 2012 VA medical opinions to be inadequate.  Although the examiner noted the level of limitation for each of the Veteran's service-connected disabilities, an opinion as to their combined effect on the Veteran's employability was not rendered.  Further, the examiner did not render an opinion as to whether, based on the level of limitations noted above, the Veteran was rendered unemployable due to his service-connected disabilities.  

The Veteran submitted an April 2014 statement form Dr. M.D., his primary care physician.  Dr. M.D. noted that the Veteran had multiple medical problems, including morbid obesity, sleep apnea, type II diabetes mellitus, hypertension, chronic back pain, diabetic neuropathy, hyperlipidemia, CAD, left shoulder rotator cuff injury status post-surgery, and a seizure disorder.  According to Dr. M.D., the Veteran's current physical condition would preclude him from successfully being employed in any job requiring significant physical exertion.  The Board finds the April 2014 medical opinion by Dr. M.D. to be inadequate on the issue of entitlement to a TDIU.  Specifically, Dr. M.D's opinion that the Veteran was unable to work in any job requiring physical exertion was based, in part, on considered of the Veteran's nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013) (in determining whether TDIU is warranted, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities). 

The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  In this case, however, given the inadequate medical opinions noted above, the Board finds that a new medical opinion by a vocational rehabilitation specialist, if possible, will assist the Board in determining whether the Veteran is unable to secure substantially gainful employment as a result of all his service-connected disabilities.  

Further, attached to his December 2010 VA Form 9, the Veteran submitted a November 2010 Notice of Award from the SSA showing that the Veteran had been granted monthly disability benefits beginning November 2010.  In January 2012, the RO requested the Veteran's SSA records from the National Records Center.  A response was received showing that the requested information was submitted by CD; however, the only evidence currently of record relating to the Veteran's SSA disability claim is an August 2010 Physical Residual Functional capacity Assessment.  On remand, all remaining SSA records should be associated with the Veteran's VBMS or Virtual VA file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with VBMS or Virtual VA all outstanding documents received by CD from the SSA regarding the Veteran's disability benefits, including the medical records relied upon by SSA in rendering their determination.  Efforts to obtain and associate these records should be documented and associated with the record.

2.  The RO/AMC should seek to obtain a medical opinion by a vocational rehabilitation specialist, if possible, to assist in determining the effect of the Veteran's current service-connected disabilities on his employability.  The Veteran is service-connected for CAD, PTSD, seizure disorder, diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy. 

The examiner is requested to review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

The report must include a rationale for all opinions expressed.  The claims file, including a copy of this remand, must be made available to the examiner for review.

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



